UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7493



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FRANK LATHAN HINTON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CR-94-106)


Submitted:   December 16, 2002         Decided:     December 20, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frank Lathan Hinton, Appellant Pro Se. Arenda L. Wright Allen,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frank Lathan Hinton, a federal prisoner, seeks to appeal the

district court’s order denying relief on his motion filed under 28

U.S.C. § 2255 (2000).     An appeal may not be taken from the final

order in a proceeding under § 2255 unless a circuit justice or

judge   issues   a   certificate   of   appealability.   28   U.S.C.   §

2253(c)(1)(B) (2000).     When, as here, a district court dismisses a

§ 2255 motion solely on procedural grounds, a certificate of

appealability will not issue unless the movant can demonstrate both

“(1) ‘that jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir.) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)), cert. denied, 122 S. Ct. 318

(2001).    We have reviewed the record and conclude for the reasons

stated by the district court that Hinton has not made the requisite

showing.    See United States v. Hinton, No. CR-94-106 (E.D. Va.

filed July 30, 2002; entered July 31, 2002).      Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                              DISMISSED


                                    2